Citation Nr: 0428206	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  04-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left foot, as due to exposure to Agent 
Orange and also claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to a compensable rating for prostate cancer.


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 RO decision, which granted 
service connection and a noncompensable rating for prostate 
cancer, effective in August 2003.  The veteran appeals for a 
higher rating.  This case also comes to the Board on appeal 
from a January 2004 RO decision, which denied service 
connection for hypertension and peripheral neuropathy of the 
left foot, on direct, presumptive, and secondary bases.  

In July 2004, the veteran appeared at the RO and testified at 
a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
copy of the transcript of that hearing has been associated 
with the claims file.  At the hearing it appears that the 
veteran was attempting to raise the issues of a higher rating 
for service-connected diabetes mellitus and erectile 
dysfunction.  It is noted that the veteran in February 2004 
expressed disagreement with the initial assignment of the 
ratings, and the RO thereafter issued him a statement of the 
case in February 2004 relevant to the initial ratings.  On VA 
Form 9 received in April 2004, however, the veteran 
specifically indicated his intent to continue his appeal only 
as to the issues listed on the first page of this decision.  
The issues of entitlement to higher initial ratings for 
diabetes mellitus or erectile dysfunction were not certified 
for appeal.  See VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); 
cf. Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Thus, to the extent the 
veteran's hearing testimony indicates his intent to again 
pursue entitlement to a higher rating for diabetes mellitus 
and/or erectile dysfunction, such matter is referred to the 
RO for further appropriate consideration.

With regard to the prostate cancer claim, the appeal is being 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that hypertension was first 
clinically manifest many years after the veteran's discharge 
from active service; his currently diagnosed hypertension is 
not shown to be due to disease or injury in active service, 
or to service-connected disability such as diabetes mellitus.  

3.  The medical evidence shows that peripheral neuropathy of 
the left foot was first clinically manifest many years after 
the veteran's discharge from active service; his currently 
diagnosed peripheral neuropathy of the left foot is not shown 
to be due to disease or injury, including exposure to 
herbicides (Agent Orange), in active service, or to service-
connected disability such as diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service and did not proximately 
result from service-connected disability; nor may 
hypertension be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  

2.  Peripheral neuropathy of the left foot is not due to 
disease or injury that was incurred in or aggravated by 
service and did not proximately result from service-connected 
disability; nor may peripheral neuropathy of the left foot be 
presumed to have been incurred in service or be due to any 
Agent Orange exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims do not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was furnished to the veteran 
prior to the initial RO decision in January 2004.  In the 
VCAA notice sent to the veteran in September 2003, the RO 
advised the veteran of what was required to prevail on his 
claim of service connection, what specifically VA would do to 
assist in that claim, and what the veteran was expected to 
do.  The RO specifically informed the veteran that VA would 
assist him in obtaining records from Federal agencies, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO advised the veteran 
that it was still his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.  Further, during the course of his July 
2004 hearing at the RO, the veteran was essentially requested 
to provide VA with all relevant evidence and argument 
pertinent to his claim.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his service connection claims 
in the January 2004 rating decision and statement of the case 
issued to him in February 2004.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claims were denied and the evidence it 
had considered in denying the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to service connection for hypertension and 
peripheral neuropathy of the left foot, also claimed as 
secondary to service-connected diabetes mellitus (and 
exposure to Agent Orange with respect to peripheral 
neuropathy).  He was afforded the opportunity to testify at a 
personal hearing before the undersigned in July 2004, in 
regard to his claims.  The RO has sought and obtained for 
association with the claims file pertinent VA and private 
medical evidence identified by the veteran.  The veteran 
indicated at his hearing in July 2004 that he did not have 
any private physicians at that time.  He then indicated that 
he had been seeing his VA physicians at Hines, Illinois VA 
Medical Center for the past two years, to include as recently 
as earlier that month.  The RO last obtained medical records 
from Hines in January 2004.  However, in the Board's 
judgment, further delay of this case to obtain the most 
recent VA records would be pointless for the reason that when 
asked at his hearing whether any physicians have informed him 
of a relationship between hypertension or peripheral 
neuropathy and his diabetes mellitus, the veteran responded 
that they had not specifically informed him of such 
relationship.  As previously noted, the veteran's ongoing VA 
records have largely been obtained and associated with the 
claims file, and they reflect evaluation and treatment for a 
variety of medical conditions, mainly iron deficiency anemia 
and diabetes mellitus.  The basis for the denial herein is 
not the absence of treatment for or diagnosis of hypertension 
and peripheral neuropathy of which any recent outstanding VA 
records may be probative.  Rather, the basis for the denial 
herein is the absence of proof of hypertension or peripheral 
neuropathy of the left foot during service or during the 
initial post-service year, as well as the absence of a 
medical nexus between the current diagnoses of hypertension 
and peripheral neuropathy of the left foot and either service 
or service-connected disability.  Seeking additional 
outstanding treatment records of the claimed conditions would 
not advance the veteran's claims in light of his own 
testimony indicating that any more recent treatment records 
would not be probative of the issue at hand, namely the 
requisite medical nexus needed to support a grant of 
benefits.  

Further, VA has already conducted necessary medical inquiry 
in an effort to substantiate the claims.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded VA medical examinations 
in October 2003, conducted by medical care professionals who 
rendered relevant opinions regarding the etiology of the 
veteran's hypertension and peripheral neuropathy of the left 
foot.  Further opinions are not needed in this case because 
there is sufficient medical evidence to decide the claims.  
Thus the status of the record as it now stands does not show 
a "reasonable possibility" that assistance in the form of 
obtaining the most recent VA record would aid the veteran's 
claim.  38 U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The 
Board notes that the veteran does not allege, nor does the 
record reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including hypertension and organic diseases 
of the nervous system, if manifest to a compensable degree 
within one year following separation from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.  With respect to secondary 
service connection, an analysis similar to Hickson, supra, 
applies.  There must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The pertinent medical evidence of record shows that 
hypertension and peripheral neuropathy of the left foot were 
initially manifest many years after the veteran's discharge 
from service in February 1966.  The veteran's blood pressure 
readings were 130/76 on a December 1963 pre-induction 
physical examination and 110/86 on a February 1966 separation 
physical examination.  Service medical records are negative 
for complaints, treatment, or diagnosis of hypertension and 
peripheral neuropathy.  

Post-service private medical records are dated from 1999 
through February 2003, from P. A., M.D., and L. S., M.D.  
These show diagnosis and treatment for, among other 
conditions, hypertension and diabetes mellitus.  They also 
indicate that the veteran underwent laminectomy of the 
lumbosacral spine in June 1999 and that a CT scan of the 
lumbar spine in December 1999 revealed bilateral facet 
degenerative change at L4-L5 with mild diffuse disc bulge at 
L4-L5 (there was no definitive evidence of frank disc 
herniation or significant spinal stenosis at that time).  An 
October 2001 record from Dr. P.A. indicates that the veteran 
had a history of high blood pressure for 16 years and a 
history of diabetes mellitus for eight years, and that his 
assessment included lumbosacral disc disease.  In a February 
2003 diabetic check-up, the veteran's foot examination was 
normal.  

In October 2003, the veteran underwent VA examinations; the 
claims file was available to the VA examiners.  On one 
examination it was noted that the veteran was diagnosed with 
hypertension in the 1980s and diabetes mellitus in 1993.  He 
also had a history of lumbosacral spine surgery for L5 
herniated nucleus pulposus.  The veteran reported 
intermittent numbness and tingling in the left foot.  
Following physical examination, the impressions included type 
2 diabetes and hypertension that was not due to diabetes.  
The same doctor provided an addendum to the examination 
report in February 2004, stating that the veteran's 
hypertension was also not aggravated or worsened by his 
diabetes.  

On the second VA examination (in neurology) in October 2003, 
it was noted that the veteran's neurological history included 
numbness in the left foot with third, fourth, and fifth toe 
involvement.  On physical examination, there was maybe some 
subjective decreased sensation in the lateral part of the 
left foot in an S1 nerve root type distribution.  The 
diagnosis was more consistent with L5-S1 
radiculopathy/residual numbness in the left foot, which the 
examiner stated appeared to be caused by an old radicular 
problem.  The examiner also noted that there was no evidence 
for a symmetric polyneuropathy on examination, and thus the 
veteran's numbness in his left foot was not likely to be 
caused by diabetes, nor was it due to Agent Orange.  

Additional VA records in the file are dated from October 2001 
through January 2004.  In October 2001, the veteran was seen 
for an Agent Orange registry examination, and thereafter he 
was seen for follow-up of various conditions to include 
diabetes mellitus and hypertension.  A September 2003 record 
indicates that with respect to his diabetes he denied 
numbness or tingling in his hands and feet.  

At a Board hearing in July 2004, the veteran described how 
his hypertension medication had been increased in recent 
years and how he had numbness in the smallest digits of his 
left foot.  He testified that no doctors had specifically 
related his hypertension and peripheral neuropathy to his 
diabetes, despite his mentioning it to them.  

The Board does not dispute the current existence of the 
veteran's claimed disabilities.  Diagnoses of hypertension 
and a peripheral neuropathy of the left foot are reflected in 
both VA and private medical records, as noted.  However, it 
cannot be said that there is competent evidence showing that 
the current disabilities are related to service, or, with 
respect to peripheral neuropathy, to Agent Orange exposure 
during service.  

The foregoing evidence does not show that the veteran's 
claimed hypertension and peripheral neuropathy of the left 
foot were initially manifest or had their clinical onset 
during his period of service from February 1964 to February 
1966.  Moreover, as further addressed herein below, there is 
no medical evidence that his hypertension and peripheral 
neuropathy of the left foot are related to active service, 
including claimed exposure to Agent Orange with respect to 
peripheral neuropathy, or to his post-service diagnosis of 
diabetes mellitus.  

There is no medical evidence of record suggesting a causal 
connection between the veteran's current hypertension and 
peripheral neuropathy of the left foot and his service-
connected diabetes mellitus on the other hand.  He was 
afforded VA examinations in October 2003.  As noted, the 
examiners clearly discounted a medical nexus between the 
veteran's currently shown hypertension and peripheral 
neuropathy of the left foot and his diabetes mellitus.  Thus, 
there is no basis of entitlement to secondary service 
connection.  38 C.F.R. § 3.310.  Also, there is no basis for 
consideration under 38 C.F.R. §§ 3.303, 3.307, and 3.309 in 
that hypertension and peripheral neuropathy of the left foot 
were not shown during service or in the initial post-service 
year.

The veteran's own assertion that his hypertension and 
peripheral neuropathy of the left foot is attributable to his 
period of service or to service-connected disability lacks 
probative value, because he is a lay person and not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).  



Further, there is no competent evidence of record attributing 
the veteran's peripheral neuropathy of the left foot to his 
presumed exposure to Agent Orange in Vietnam.  A VA examiner 
specifically indicated that the peripheral neuropathy was not 
due to Agent Orange, rather it was more likely the result of 
L5-S1 radiculopathy.  This conclusion is consistent with the 
veteran's medical history of lumbosacral disc disease and a 
laminectomy in 1999.  There is no other medical opinion 
regarding etiology of the peripheral neuropathy of record.  
While the veteran may believe otherwise, as noted, he is not 
competent to provide such nexus opinion and no physician has 
done so.  

In view of these findings, service connection on direct, 
presumptive, and secondary bases is not in order for 
hypertension and peripheral neuropathy of the left foot.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current hypertension and 
peripheral neuropathy of the left foot became manifest years 
after his service and have not been medically linked to 
service, including claimed Agent Orange exposure with respect 
to peripheral neuropathy, or other incident of service such 
as diabetes mellitus.  As the preponderance of the evidence 
is against the claims of service connection for hypertension 
and peripheral neuropathy of the left foot, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypertension, also claimed as 
secondary to service-connected diabetes mellitus, is denied.  

Service connection for peripheral neuropathy of the left 
foot, also claimed as secondary to service-connected diabetes 
mellitus and as due to exposure to Agent Orange, is denied.    


REMAND

Remand is warranted with regard to the issue of a higher 
rating for service-connected prostate cancer.

First, the Board is of the opinion that a VA examination for 
the purpose of ascertaining the current severity of the 
veteran's service-connected prostate cancer is warranted in 
this case.  The veteran was last afforded an examination in 
October 2003, wherein the examiner indicated that the veteran 
had one episode of nocturia a night.  However at his personal 
hearing, the veteran testified that he had frequent urination 
(more than was indicated on VA examination) and urine leakage 
that required him to change his pads three times a day.  
Thus, it appears that the veteran's condition is worse than 
is reflected in the October 2003 VA examination, and he 
should be re-examined.  

Second, prior to the examination, the RO should attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, the veteran indicated at his 
personal hearing in July 2004 that he received treatment at 
the Hines, Chicago VA Medical Center (VAMC) to include 
earlier in July 2004.  The RO last requested records from 
Hines VAMC in January 2004.  

Finally, the Board notes that the RO must ensure that the 
veteran has been fully apprised of the redefined obligations 
of the VA as contained in the VCAA in regard to a claim of a 
higher rating for prostate cancer, particularly as those 
responsibilities relate to what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  All appropriate steps should be taken 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional notice to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of a higher rating for prostate cancer.  

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
prostate cancer and its residuals.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include updated 
treatment records from Hines VAMC.

3.  The RO should arrange for the veteran 
to undergo a VA genitourinary 
examination, in order to determine the 
current nature and severity of his 
service-connected prostate cancer.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report, and 
complete rationale for all opinions 
expressed should be provided.  All 
necessary tests should be conducted.  The 
examiner should specifically comment on 
whether there has been any local 
recurrence or metastasis, and if not, 
should describe any residuals from his 
prostatectomy - as opposed to any other 
physical disability - in terms of renal 
or voiding dysfunction, or urinary tract 
infection.  

In so doing, the examiner should indicate 
the nature, frequency, and treatment of 
any recurring urinary tract infection.  
As to any voiding dysfunction, the 
examiner should describe any continual 
urine leakage, to include the wearing of 
any absorbent materials and the number of 
times daily that such must be changed, 
and describe daytime and nighttime 
urinary frequency.  The nature, severity, 
and treatment of any obstructive 
symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) should 
also be noted.  As to any renal 
dysfunction, the examiner should describe 
the presence of any albumin and edema, 
and furnish blood pressure readings for 
any currently present hypertension 
related to the prostatectomy.  Any 
definite decrease in kidney function 
should also be noted.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of a higher rating for prostate 
cancer, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



